Case 2:16-cv-14347-MAG-DRG ECF No. 62-2 filed 03/16/20                         PageID.434       Page 1 of 3

                        Kaplan Papadakis & Gournis, P.C.
                                       180 North LaSalle Street
                                             Suite 2108
                                          Chicago, IL 60601
                                          Telephone: 312.726.0531
                                             Fax: 312.726.4928
                                        KP&G FEIN NO. XX-XXXXXXX




 Joshua Tracz, Controller                                                                    February 18, 2020
 EquityExperts.org, LLC
 2391 Pontiac Rd.
 Auburn Hills, MI 48326

 Invoice # 25872
                                           In Reference To:
                                           Renell Reed-Farmer

         Professional Services

                                                                                           Hrs/Rate     Amount

1/21/2020 SB    Telephone conference with K. DeMarte regarding the upcoming                     6.70   2,010.00
                court conference. (.2) Attendance via telephone at the Court              $300.00/hr
                conference. (.5) Reviewed and analyzed the complaint and answer,
                including drafting an initial timeline for the trial notebook. (1.0)
                Detailed review and analysis of the jury instructions and verdict form,
                including adding relevant factual and legal issues to the trial
                notebook. (1.2) Detailed review and analysis of the joint final
                pretrial order, including adding relevant facts and legal issues to the
                trial notebook. (1.5) Intensive review and analysis of Sparks v.
                EquityExperts, including drafting a detailed analysis of the facts
                stated and legal issues decided in that case for the trial notebook.
                (1.0) Legal research and review of research relevant to cases
                decided since Sparks in 6th Circuit courts to determine if any of
                them are legally or factually similar enough to potentially affect the
                outcome at trial. (1.3)

1/22/2020 SB    Reviewed defense counsel's responses to motions for summary                     5.60   1,680.00
                judgments in other Equity Experts cases to analyze their likely           $300.00/hr
                factual and legal defenses at trial, as well as any issues Equity
                Experts should cover in direct examinations in order to strategically
                address issues that may be negative for Equity Experts. (1.3)
                Detailed review and analysis of the documents sent to me by K.
                DeMarte, including, but not limited to, drafting an analysis of each
                document including where it can be found and its contents for use at
                trial. (3.0). Continued drafting, editing and reviewing documents for
                the trial notebook including reviewing and making notes on cases
                previously cited by Defendants against Equity Experts. (1.3)

1/23/2020 SB    Telephone call with K. DeMarte regarding drafting a Sparks brief and            0.20      60.00
                other work to be done by me today.                                        $300.00/hr




               Please refer to Invoice Number when paying.
  Case 2:16-cv-14347-MAG-DRG ECF No. 62-2 filed 03/16/20                            PageID.435        Page 2 of 3



Joshua Tracz, Controller                                                                                     Page    2
                                                                                                 Hrs/Rate       Amount


  1/23/2020 SB      Began drafting, editing and reveiwing a motion for judgment as a                  8.90     2,670.00
                    matter of law based on the Sparks case. (1.3) Reviewed the                  $300.00/hr
                    Sparks, Truhn and Owens cases. (1.0) Telephone call with K.
                    DeMarte regarding strategy relevant to motions for judgment as a
                    matter of law. (.3) Reviewed and analyze K. DeMarte's draft opening
                    statement, including providing my professional opinion on and notes
                    on her draft. (1.8) Detailed review of the impeachment exhibits sent
                    to me by K. DeMarte. (1.2) Legal research relating to judicial
                    estoppel in the 6th Circuit and in SCOTUS decisions. (2.0) Detailed
                    review and analysis of Plaintiff's bankruptcy filings, including, but not
                    limited to, a review of the docket, a review of her petition, and an
                    intensive review of her schedules. (1.3)

  1/24/2020 SB      Began drafting, editing and reviewing a trial brief relating to judicial          8.10     2,430.00
                    estoppel barring Plaintiff's claims. (3.0) Drafted, edited and              $300.00/hr
                    reviewed an argument to the court regarding the motion for
                    judgment as a matter of law based on judicial estoppel, including
                    detailed research of and analysis of cases decided by the trial judge
                    in our case. (2.4) Finalized drafting, editing and reviewing the
                    judgment as a matter of law based on judicial estopppel, including,
                    but not limited to, correspondence with K. DeMarte regarding her
                    suggestions and J. Garafalo's suggestions regarding the contents of
                    the brief. (1.3) Began reviewing and gathering the exhibits to the
                    trial brief regarding judicial estoppel barring Plaintiff's claims. (.8)
                    Reviewed the final bound brief to ensure all exhibits are included.
                    (.6)

  1/25/2020 SB      Legal research and review of research relative to the issues                      2.30      690.00
                    presented in the Sparks opinion, the Thrun opinion (issued by the           $300.00/hr
                    judge conducting the trial), and the Owens v. EquityExperts opinion.
                    Drafted, edited and reviewed a detailed analysis of these three
                    cases in preparation for any of the issues presented by any of the
                    cases being raised at trial.

  1/26/2020 SB      Reviewed and analyzed the trial transcript from the Sparks trial.                 2.00      600.00
                                                                                                $300.00/hr

             SB     Travel from Chicago to Detroit. (2.5 non-working hours at half time.)             2.50      375.00
                                                                                                $150.00/hr

  1/27/2020 SB      Preparation for and appearance at trial, including, but not limited to,           8.00     2,400.00
                    providing my professional opinion on voir dire and jury members to          $300.00/hr
                    strike, participating in sidebar conferences with the court, fact
                    checking Plaintiff's counsel's opening statement and direct
                    examination of Plaintiff, conferencing with K. DeMarte and J.
                    Galofaro regarding strategy regarding voir dire, Plaintiff's testimony,
                    filling the brief regardng judgment as a matter of law, and regarding
                    J. Garofalo's testimony on Tuesday.

  1/28/2020 SB      Preparation for and appearance at trial, including, but not limited to,           8.00     2,400.00
                    providing my professional opinion on J. Garofalo's testimony on             $300.00/hr
                    direct, on G. Nitzkin's cross examination of J. Garofalo, participating
                    in sidebar conferences with the court, fact checking Plaintiff's




                Please refer to Invoice Number when paying.
  Case 2:16-cv-14347-MAG-DRG ECF No. 62-2 filed 03/16/20                           PageID.436        Page 3 of 3



Joshua Tracz, Controller                                                                                    Page    3
                                                                                                 Hrs/Rate      Amount

                    counsel's cross examination of J. Garofalo, conferencing with K.
                    DeMarte and J. Galofaro regarding strategy regarding trial strategy,
                    conducting argument to the Court regarding judgment as a matter of
                    law, regarding J. Garofalo's testimony on Tuesday, and regarding
                    EquityExperts' case-in-chief, and regarding closing arguments.

  1/29/2020 SB      Preparation for and appearance at trial, including, but not limited to,         8.00      2,400.00
                    conducting arguments regarding jury instructions, participating in        $300.00/hr
                    sidebar conferences with the court, fact checking K. DeMarte's direct
                    and Plaintiff's counsel's cross examination of J. Garofalo,
                    conferencing with K. DeMarte and J. Galofaro regarding trial
                    strategy, and providing my professional opinion and thoughts on
                    EquityExperts' closing arguments.

             SB     Travel from Detroit to Chicago (5.5 hours billed at half my hourly              5.50       825.00
                    rate).                                                                    $150.00/hr

  1/30/2020 SB      Telephone call with K. DeMarte and J. Galofaro regarding the verdict.           0.40       120.00
                                                                                              $300.00/hr

             For professional services rendered                                                    66.20    $18,660.00



             Balance due                                                                                    $18,660.00




                                               Timekeeper Summary
Name                                                                                     Hours      Rate       Amount
Stacie Barhorst                                                                          58.20    300.00    $17,460.00
Stacie Barhorst                                                                           8.00    150.00     $1,200.00




                  Please refer to Invoice Number when paying.
